Appellate Case: 21-1303     Document: 010110687154      Date Filed: 05/20/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         May 20, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  ROBERT JW MCCLELAND,

        Plaintiff - Appellant,

  v.                                                         No. 21-1303
                                                (D.C. No. 1:18-CV-00233-PAB-NYW)
  RICK RAEMISCH; RENAE JORDAN;                                (D. Colo.)
  SUSAN TIONA; DEBORAH BORREGO;
  JOANNE MCGREW; DAYNA
  JOHNSON,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MATHESON, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       Plaintiff Robert JW McCleland, a pro se inmate, asserted Eighth Amendment

 violations under 42 U.S.C. § 1983 against employees of the Colorado Department of

 Corrections (“CDOC”). His claims were premised on an alleged delay in treatment

 for hepatitis C. The district court granted summary judgment in favor of the

 defendants, and we affirmed in McCleland v. Raemisch, No. 20-1390, 2021 WL


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1303    Document: 010110687154        Date Filed: 05/20/2022     Page: 2



 4469947 (10th Cir. Sept. 30, 2021) (“McCleland I”), cert. denied, 142 S. Ct. 1155

 (2022). While that appeal was pending, Mr. McCleland filed a motion for relief from

 judgment under Fed. R. Civ. P. 60(b), which the district court denied. He now

 appeals that denial. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                  I. BACKGROUND

       Before his incarceration, Mr. McCleland contracted hepatitis C virus (“HCV”),

 which is primarily associated with liver damage. Mr. McCleland claims that while in

 prison he experienced non-liver manifestations of HCV and therefore requested an

 antiviral therapy. CDOC policy, however, mandated therapy only when an inmate’s

 blood test indicated a particular level of liver scarring. Mr. McCleland’s blood tests

 between June 2016 and December 2017 yielded results that did not require the

 therapy under that policy, so the defendants denied his request.

       Mr. McCleland filed his lawsuit in February 2018, alleging the defendants

 were deliberately indifferent to his medical needs in violation of the Eighth

 Amendment. In July 2018, the CDOC revised its policy, lowering the threshold to

 qualify for the antiviral therapy. Based on a more recent blood test, Mr. McCleland

 qualified for the treatment, which he completed three months later. Lab tests in

 January 2019 showed he was clear of HCV.

       The CDOC policy change occurred five months after Mr. McCleland filed his

 lawsuit, so the focus of his claims shifted to whether the alleged delay in

 administering the therapy caused actionable injury. During discovery, he filed three

 motions for appointment of counsel, each stressing the need for expert medical

                                            2
Appellate Case: 21-1303    Document: 010110687154        Date Filed: 05/20/2022      Page: 3



 testimony. The district court denied those motions. Mr. McCleland later moved for

 appointment of an independent expert witness under Fed. R. Evid. 706. The court

 denied that motion, concluding Mr. McCleland sought an expert not to assist the

 court but to support his view of the evidence. He then filed a fourth motion for

 appointment of counsel, which again was denied.

       The defendants filed a summary judgment motion relying on expert

 declarations. The former CDOC chief medical officer averred that while there was at

 best an association between HCV and non-liver disease, no studies had established

 causation. Another expert averred that lab tests conducted on Mr. McCleland were

 inconclusive or unremarkable for the conditions he claimed were caused by the delay

 in his HCV treatment. The expert acknowledged, however, that in October 2019,

 Mr. McCleland had been diagnosed with chronic kidney disease of unknown cause.

 Mr. McCleland responded with citations to medical literature indicating a causal link

 between HCV and kidney disease. He also submitted two expert declarations that

 had been filed in other lawsuits.

       The magistrate judge recommended granting the defendants’ motion. See Fed.

 R. Civ. P. 72(b)(1). She declined to consider Mr. McCleland’s medical literature

 because he offered no expert to interpret it and he lacked the expertise to do so

 himself. She thus deemed the defendants’ evidence undisputed as to whether the

 delay caused any injury. Mr. McCleland objected to the recommendation under

 Fed. R. Civ. P. 72(b)(2) on the ground that his lack of expert evidence should not be

 held against him given his motions for the appointment of counsel and an

                                            3
Appellate Case: 21-1303    Document: 010110687154        Date Filed: 05/20/2022     Page: 4



 independent expert. The district court accepted the recommendation over

 Mr. McCleland’s objection, see Fed. R. Civ. P. 72(b)(3), and Mr. McCleland

 appealed.

       Mr. McCleland argued on appeal that the district court erred in granting

 summary judgment and that it should have appointed counsel and an expert. We

 rejected these arguments, holding: “The district court did not abuse its discretion

 when it refused to appoint counsel or an expert. In turn, it properly granted summary

 judgment to defendants because [Mr.] McCleland lacked evidence necessary to prove

 the causation element of his case.” McCleland I, 2021 WL 4469947, at *6.

       During the pendency of Mr. McCleland’s appeal, he filed a motion in the

 district court for relief from judgment under Fed. R. Civ. P. 60(b). First, he argued

 that a kidney biopsy revealed new evidence concerning the connection between his

 kidney disease and HCV, and he therefore sought relief under Rule 60(b)(2). Second,

 he sought relief under Rule 60(b)(3) based on his assertions that (1) the defendants

 misrepresented the 2016 medical community’s understanding when they asserted no

 causative link had been established between HCV and non-liver disease, and

 (2) Mr. McCleland’s lab tests could not have been used to determine causation. With

 respect to both requests for relief, Mr. McCleland asked the district court to take

 judicial notice of additional factual conclusions he gleaned from medical texts.

 Finally, he renewed his request for the appointment of an expert.

       The defendants did not respond to Mr. McCleland’s motion, but the district

 court nevertheless held Mr. McCleland had not carried his burden under Rule 60(b).

                                            4
Appellate Case: 21-1303     Document: 010110687154        Date Filed: 05/20/2022     Page: 5



 The district court rejected Mr. McCleland’s Rule 60(b)(2) and 60(b)(3) requests

 because they depended on the court taking judicial notice of various medical texts,

 which the court refused to do. The court also rejected his request for the appointment

 of an expert on the ground that it was simply a renewed argument the district court

 had already rejected. This appeal followed.

                                    II. DISCUSSION

        “We review the district court’s denial of a Rule 60(b) motion for abuse of

 discretion.” Servants of the Paraclete v. Does, 204 F.3d 1005, 1009 (10th Cir. 2000).

 Although a district court has discretion to grant relief as justice requires, “such relief

 is extraordinary and may only be granted in exceptional circumstances.” Id. (internal

 quotation marks omitted). We hold that the circumstances of Mr. McCleland’s case

 do not warrant the extraordinary relief contemplated by Rule 60(b).

        A. Rule 60(b)(2) Request for Relief

        Mr. McCleland argues the district court abused its discretion when it denied

 his motion based on newly discovered evidence under Rule 60(b)(2). To prevail on

 such a motion, the movant must show that (1) the evidence is newly discovered,

 (2) the movant was diligent in discovering the evidence, (3) the evidence is not

 merely cumulative or impeaching, (4) the evidence would have been material, and

 (5) the evidence probably would have produced a different a result. Wolfgang v.

 Mid-Am. Motorsports, Inc., 111 F.3d 1515, 1529 (10th Cir. 1997).

        Mr. McCleland’s requested relief required the district court to take judicial

 notice of purported facts that he says flow from the results of his kidney biopsy.

                                             5
Appellate Case: 21-1303    Document: 010110687154         Date Filed: 05/20/2022     Page: 6



 Rule 201 of the Federal Rules of Evidence permits a court to take judicial notice of a

 particular fact only if it is “not subject to reasonable dispute.” Fed. R. Evid. 201(b).

 Mr. McCleland says in his opening brief that he asked the district court to take

 judicial notice that: (1) his newly discovered biopsy results prove he has suffered

 kidney disease; (2) medical literature shows that HCV causes specific types of kidney

 damage; (3) it was common knowledge in the 2016 medical community that HCV

 causes kidney damage; and (4) the 2016 medical community knew that HCV-

 associated kidney damage was an objectively serious reason to treat HCV. The

 district court declined to take judicial notice of these purported facts and therefore

 denied relief. This was not an abuse of discretion, for two reasons.

       First, the facts Mr. McCleland wishes the court to take judicial notice of are

 very much in dispute. The defendants’ expert declarations, submitted in support of

 their summary judgment motion, averred that no studies have proven HCV causes

 non-liver disease and that Mr. McCleland’s lab tests were mostly inconclusive for

 diseases he claimed were caused by delay in HCV treatment. See McCleland,

 2021 WL 4469947, at *2. Mr. McCleland’s purported facts therefore do not qualify

 as the type of facts of which a court may take judicial notice under Rule 201(b). See

 United States v. Boyd, 289 F.3d 1254, 1258 (10th Cir. 2002) (“[T]ak[ing] judicial

 notice of a fact whose application is in dispute . . . raises doubt as to whether the

 parties received a fair hearing.” (internal quotation marks omitted)).

       Second, in granting summary judgment, the district court held that

 Mr. McCleland’s own interpretations of the medical evidence are insufficient because

                                             6
Appellate Case: 21-1303    Document: 010110687154        Date Filed: 05/20/2022      Page: 7



 he lacks the necessary medical expertise. We affirmed and noted: “If

 [Mr.] McCleland needs expert testimony to prove his claims—and he has never

 argued otherwise—then his failure to present expert causation testimony at summary

 judgment mandated judgment in defendants’ favor.” McCleland I, 2021 WL

 4469947, at *3. Mr. McCleland still does not have an expert to interpret his newly

 discovered evidence. Accordingly, Mr. McCleland’s biopsy results, together with the

 medical facts and literature he wishes the court to take judicial notice of, would not

 have produced a different result. See Wolfgang, 111 F.3d at 1529.

       In short, we hold that the district court did not abuse its discretion in denying

 relief based on newly discovered evidence under Rule 60(b)(2).

       B. Rule 60(b)(3) Request for Relief

       Mr. McCleland argues the district court erred in denying relief based on Rule

 60(b)(3), which allows a court to relieve a party from a final judgment based on

 “fraud . . . misrepresentation, or misconduct by an opposing party.” The party

 relying on Rule 60(b)(3) “must, by adequate proof, clearly substantiate the claim of

 fraud, misconduct or misrepresentation.” Zurich N. Am. v. Matrix Serv., Inc.,

 426 F.3d 1281, 1290 (10th Cir. 2005). The movant must show that the adverse party

 “acted with an intent to deceive or defraud the court, by means of a deliberately

 planned and carefully executed scheme.” Yapp v. Excel Corp., 186 F.3d 1222, 1231

 (10th Cir. 1999) (internal quotation marks omitted).

       The district court did not abuse its discretion in denying Mr. McCleland’s

 motion under Rule 60(b)(3). Mr. McCleland has not established the defendants acted

                                            7
Appellate Case: 21-1303     Document: 010110687154          Date Filed: 05/20/2022        Page: 8



 with an intent to deceive or defraud by means of a deliberate plan and carefully

 executed scheme. Id. at 1231. In addition, it appears that at the time the defendants

 filed their summary judgment motion, the district court was fully aware of the

 medical literature on which Mr. McCleland now relies in part for his Rule 60(b)(3)

 request. See R. Vol. II at 49 (acknowledging that “some [medical] literature may link

 chronic [HCV] to . . . non-liver . . . manifestations”).

        C. Appointment of an Expert

        Finally, Mr. McCleland argues the district court erred in failing to appoint an

 expert under Fed. R. Evid. 706, “to help the court understand the medical facts that

 Plaintiff presented in his [Rule] 60(b) motion.” Opening Br. at 13. We discern no

 error. As we observed in McCleland I, we review Rule 706 rulings for an abuse of

 discretion. 2021 WL 4469947, at *4 (citing Rachel v. Troutt, 820 F.3d 390, 397

 (10th Cir. 2016)). Mr. McCleland argues the district court abused its discretion

 because it held he needed a medical expert to present his facts, yet refused to appoint

 an expert because his argument was not sufficiently complex. Mr. McCleland has

 already presented this argument, and we rejected it. As we held:

        [W]e see no incongruity. Rule 706 was not designed to fill in the gaps for a
        party who cannot find or afford an expert. We assume the district court
        could use that rule to solicit an independent second opinion in a case like
        this . . . , but we hold it was not an abuse of discretion to decline to do so.
 Id. at *5 (citing Rachel, 820 F.3d at 398). Nothing in Mr. McCleland’s Rule 60(b)

 motion changes this analysis.




                                              8
Appellate Case: 21-1303   Document: 010110687154        Date Filed: 05/20/2022   Page: 9



                                III. CONCLUSION

       For the foregoing reasons, we affirm the district court’s order denying

 Mr. McCleland’s motion for Rule 60(b) relief and denying his related request for the

 appointment of an expert. We further deny Mr. McCleland’s motion for the

 appointment of appellate counsel.


                                           Entered for the Court


                                           Paul J. Kelly, Jr.
                                           Circuit Judge




                                           9